DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 01/02/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over QNX Neutrino Operating System Documentation excerpts from “QNX® Software Development Platform 6.6” and “QNX® CAR Platform for Infotainment 2.1” (hereafter “QNXDoc”) in view of Gleyzer et al. (US 2016/0092263 A1).




Claims 1, 9, and 17: 
QNXDoc discloses the limitations as shown in the following rejections:
a plurality of heterogeneous applications (e.g. programs/applications, servers, resource managers, middleware services) running in a single runtime environment (QNX Neutrino) capable of managing thread pools for any of the plurality of applications
receiving, by the runtime environment, a request (“thread_pool_create()”) to manage a thread pool for one of the applications, wherein the management request includes size thresholds (lo_water, hi_water, maximum) for the thread pool, a first function (“context_alloc()”) to be invoked for creation of threads in the thread pool, and a second function (“context_ free()”) to be invoked for termination of the threads in the thread pool (see pg. 8; pg. 13, para. 1-3; pg. 20-22; pg. 24-26) disclosing at least “the first function to look at is thread_pool_create(). It takes two parameters, attr and flags. The attr is an attributes structure that defines the operating characteristics of the thread pool” (pg. 8); “The thread pool attribute controls various aspects of the thread pool, such as which functions get called when a new thread is started or dies, the total number of worker threads, the minimum number, and so on” (pg. 20). “Recall from the diagram "Thread flow when using thread pools," that the context_alloc() function gets called for every new thread being created. (Similarly, the context_free() function gets called for every thread being destroyed.)…The context_alloc() function is responsible for performing any per-thread setup required and for returning a context pointer (called ctp in the parameter lists)” (pg. 13). 
responsive to detecting that a first of the thread pool size thresholds is not satisfied, invoking, by the runtime environment, the first function to cause the application to create an additional thread for the thread pool (“If there are less than lo_water threads sitting in the blocking operation…then more threads are created” (pg. 9)); and responsive to detecting that a second of the thread pool size thresholds is not satisfied,…invoking the second function and thereby terminates a thread from the thread pool “the thread pool library keeps count of how many threads are currently in the blocking operation, and if that number ever exceeds hi_water, the thread pool library will kill the thread that caused the overflow” (pg. 9). See also pg. 9, Fig. 1 regarding first/second function, and pg. 10-12 for detailed example.
As shown above QNXDoc discloses terminating excess threads by invoking the provided context_free()function (second function), but does not disclose a termination process that includes placing, by the runtime environment, an artificial task that incorporates the second function into a work queue for the thread pool, whereby a thread in the thread pool executes the artificial task to invoke the second function and thereby terminates. 
Gleyzer, however, discloses (Abstract) an analogous method for dynamic thread pool sizing which includes (¶0066-0067, FIG. 4B) a method of removing a worker thread from the scalable thread pool by placing, by the runtime environment (service thread), an artificial task (synthetic job) that incorporates the second function (StopWorker) into a work queue (association pile) for the thread pool, whereby a thread in the thread pool executes the artificial task to invoke the second function and thereby terminates. Exemplary quotation from ¶0066:
“FIG. 4B shows a method of removing a worker thread from the scalable thread pool of FIGS. 3A and 3B. At step 450, start the process to remove a worker thread from the scalable thread pool. At step 452, compare the current thread count to the work slot count. If the determination is made 454 that the worker thread count>work slot count…add a synthetic StopWorker job to the thread pool via the work slot selected in step 456. Then proceed to step 480 ending the process for removing a worker thread. When the StopWorker job is polled it will stop whichever thread processes it. Thus reducing the number of worker threads serving that slot. For example a StopWorker job place in work slot 310a will be placed in association pile 320a and the polled by one of worker thread 330a and 330b stopping whichever thread polls the StopWorker job from the association pile 320a.”



Claims 2, 10, and 18: 
The combination of QNXDoc/Gleyzer discloses the limitations as shown in the rejections above. QNXDoc further discloses exposing, to the plurality of applications and via an application programming interface (API), a generic service (thread pool library) of the runtime environment, wherein the generic service is the runtime environment's thread pool management capability, and wherein the request to manage the thread pool for the application is received via the API (pg. 23; pg. 7-8).

Claims 3, 11, and 19: 
The combination of QNXDoc/Gleyzer discloses the limitations as shown in the rejections above. QNXDoc further discloses the plurality of applications are middleware applications in at least pg. 32. The combination of QNXDoc/Gleyzer does not specifically disclose wherein the runtime environment is a virtual machine. However, Examiner takes Official Notice that virtual machines are old and well-known including in the context of dynamic thread pool management (Gleyzer ¶0029), and it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to deploy QNXDoc/Gleyzer on a VM to receive any/all the well-known benefits provided thereby including environment isolation, portability, resource provisioning and monitoring, etc.

Claims 4, 12, and 20: 
The combination of QNXDoc/Gleyzer discloses the limitations as shown in the rejections above. QNXDoc further discloses the first function (context_alloc) is a lambda that references (pointer) thread creation code specific to context (supplied by the application) of the application, and wherein the second function (context_free) is a second lambda that references thread termination code specific to the context of the application (pg. 13; pg. 19, pg. 21, para. 1; pg. 22, bottom; pg. 25, para. 1-4). Exemplary quotation:
“Each newly created thread allocates a context structure of the type defined by THREAD _POOL_PARAM_T using the context_alloc function we gave above in the attribute structure (pg. 19)…The thread_pool_attr_t structure contains pointers to several functions… context_alloc() Called when a new thread is created. Returns a context that this thread uses to do its work…context_free()Free the context when the worker thread exits” (pg. 22)

Claims 5 and 13: 
The combination of QNXDoc/Gleyzer discloses the limitations as shown in the rejections above. Regarding claims 5 and 13, the claims recite essentially the same steps/operations as claims 1 and 9 performed for a second application. Any number of applications executing on the QNX Neutrino OS can utilize the thread pool management functionality offered thereby (see QNXDoc pg. 7, para. 1-2); accordingly the limitations of claims 5 and 13 are rejected under the same rationale provided above for claims 1 and 9.





Claims 6 and 14: 
The combination of QNXDoc/Gleyzer discloses the limitations as shown in the rejections above. QNXDoc further discloses the second function and the fourth function are contextual functions specific to contexts of the application and the second application, respectively, such that the second and fourth functions are not the same or interchangeable in at least pg. 19; pg. 21, para. 1-2; pg. 25, para. 1-4; pg. 8; and pg. 13 disclosing the functions included in the thread_pool_attr_t structure, including context_alloc (first/third function) and context_free (second/fourth function), are specified by and can be created specifically for the application creating the thread pool, and operate on context structures specific to the application and are thus contextual functions specific to contexts of the application and the second application, respectively, such that the second and fourth functions are not the same or interchangeable.

Claims 7 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over QNX Neutrino Operating System Documentation (hereafter “QNXDoc”) in view of Gleyzer et al. (US 2016/0092263 A1) in further view of Watson et al. (US 2012/0110581 A1).

Claims 7 and 15: 
The combination of QNXDoc/Gleyzer discloses the limitations as shown in the rejections above. As shown above QNXDoc discloses executing a context_alloc/context_free (first/second function) at thread creation/destruction to perform per-thread setup/cleanup, but does not describe setup/cleanup operations to store/restore the thread’s state, and the combination of QNXDoc/ Gleyzer does not specifically discloses wherein the thread that executes the artificial task is caused, by the invocation of the second function, to create a state representation of itself for storage before its termination, and wherein the invoking the first function to cause the application to create the additional thread for the thread pool comprises the runtime environment using the stored state representation to recreate the terminated thread. 
Watson, however, discloses (¶0042-0043, 0046, 0048, 0017) methods for managing thread/task creation and termination/”cancellation” including using a CTRL_BREAK signal to invoke a handler function (second function to be invoked for termination of the threads) registered for a process to prepare the task for termination, analogous to the context_free function of QNXDoc/Gleyzer; where the process is caused, by the invocation of the second function, to create a state representation of itself for storage before its termination  and subsequently executing to resume the task process by using the stored state representation to recreate the terminated thread. Exemplary quotation:
“A task process (244) can register a handler for the CTRL_BREAK signal to be able to process that signal (¶0043)…In response to receiving the CTRL_BREAK signal, which warns the task that the task will be cancelled, the task can respond by preparing for the cancellation. For example, the task may start a clean exit. As another example, a task may initiate a checkpoint and save its state (¶0044)…a task may be running in an application. The application may be cancelled (suspended), and it may resume at a later time, possibly in another location. When such a task is to be cancelled, the task can be warned and provided with a grace period before cancellation, so the task can prepare for cancellation by saving its state. That saved state can be re-loaded when the task resumes at a later time (¶0046)…a warning signal can be sent (550) to the task. The warning signal can warn the task that the task will be cancelled. The task can respond to the warning signal by preparing (560) for cancellation. For example, the task can prepare (560) for cancellation by saving information from the task (e.g., saving the task's state, such as by saving files and/or other data structures that have been modified by the task) and/or initiating a shut-down procedure for shutting down the task, such as by executing exit procedures for the task” (¶0048). 

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify the thread setup/cleanup functions of QNXDoc/Gleyzer to (re)store thread state data as taught by Watson to prevent the loss of computational work and computational time (Watson ¶0017).

Claims 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over QNX Neutrino Operating System Documentation (hereafter “QNXDoc”) in view of Gleyzer et al. (US 2016/0092263 A1) in further view of Watson et al. (US 2012/0110581 A1) in further view of Judge (US 6430570 B1)

Claims 8 and 16: 
The combination of QNXDoc/Gleyzer/Watson discloses the limitations as shown in the rejections above. Watson further discloses recreation of the terminated thread takes less processor power than its original creation (¶0017, 0046), but Watson does not describe where saved state data is stored and does not specifically disclose wherein the stored state representation is stored in a cache of the runtime environment. 
Judge, however, discloses analogous methods for managing application thread creation/ termination wherein the stored state representation (application data, class files) is stored in a cache of the runtime environment (JVM) such that recreation of the terminated thread takes less processor power than its original creation in at least col. 7 li. 28-65; and col. 8, 22-35:
“Application Manager 24 also preferably allows caching of application data in a data cache 54 in memory 50, even after an application has terminated and/or been unloaded. An example is Java applications in the electronic test domain. The first execution of the application could save setup information which allow future running of the application to execute faster. In this example, Application Manager 24 could cache test system calibration information Again, by caching the test system calibration information in data cache 54, Application Manager 54 maintains a reference to the data, thereby forcing the Java Virtual Machine not to garbage collect the data. Accordingly, data caching in this manner allows information to be saved for subsequent runs of the same or different application” (col. 7 li. 52-65).


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following are directed to worker/thread pool management: US 20190108057 A1; US 20090019439 A1; US 20040139434 A; US 20100153962 A1.
6427195 discloses thread object cache reuse.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
09/16/2021

/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196